 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMountaineer Excavating Co., Inc. and United MineWorkers of America (International Union), District28. Case 5-CA-9104March 23. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 5, issued a complaint and noticeof hearing, dated March 2, 1978, against Mountain-eer Excavating Co., Inc., hereinafter referred to asRespondent. The complaint alleges that Respondenthas engaged in certain unfair labor practices affectingcommerce within the meaning of Sections 8(a)(5) and(I) and 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charges and com-plaint and notice of hearing were duly served on theparties. Respondent filed an answer to the complaint,denying commission of any unfair labor practices.Thereafter, the parties entered into a stipulation offacts and jointly petitioned the Board to transfer thisproceeding directly to itself for findings of fact, con-clusions of law, and Order. The parties stipulated thatthey waived a hearing before, and the making of find-ings of fact and conclusions of law by, an Administra-tive Law Judge, and the issuance of an Administra-tive Law Judge's Decision, and that no oral testimonywas necessary or desired by any of the parties. Theparties also agreed that the charges, complaint andnotice of hearing, Respondent's answer to the com-plaint, and the stipulation of facts, including the ex-hibits attached thereto, constitute the entire record inthis case.On September 27, 1978, the Board issued its orderapproving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the General Coun-sel and Respondent filed briefs in support of theirpositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing the exhibits, the briefs, and the entire record inthis proceeding, and hereby makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer, Mountaineer Excavating Co., Inc.,is, and has been at all times material herein, a corpo-ration duly organized under, and existing by virtue of,the laws of the State of Virginia, engaged in the sur-face mining of coal, having its principal office andplace of business in Big Stone Gap, Virginia. Duringthe past year, which period is representative of itsannual operations generally, Respondent, in the nor-mal course and conduct of its business, shipped ininterstate commerce coal valued in excess of $50,000directly to points located outside the State of Vir-ginia.The parties have stipulated, and we find, that Re-spondent is, and has been at all times material herein,an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union, United Mine Workers of America (In-ternational Union), District 28, is and has been at alltimes material herein a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. FactsRespondent commenced its coal mining operationsin July 1977. On July 6, 1977, Respondent and theUnion entered into a collective-bargaining agreementwhereby Respondent recognized the Union as therepresentative of its employees and agreed to bebound by the terms of the National Bituminous CoalAgreement of 1974, effective December 6, 1974, toDecember 6, 1977. Respondent is not amember of theBituminous Coal Operators Association (BCOA). OnJuly 28, 1977, the International Union, acting on be-half of District 28, notified Respondent of the Union'sintention to terminate the agreement and indicated itwas prepared to meet and confer with Respondent forthe purpose of negotiating a new agreement and toengage in good-faith collective bargaining. On Sep-tember 26, 1977, Respondent wrote the InternationalUnion indicating that it also desired to terminate thecontract and requested that a representative of Dis-trict 28 contact it when it was ready to begin negotia-tions on a new agreement. There were no furthercommunications between the parties until December1, 1977.On December 1, 1977, Tom Cooper, Respondent'spresident, wrote Ray Marshall, president of District28, noting the earlier communications and comment-ing that Respondent had not heard from anyone inthe Union regarding Respondent's request to beginbargaining. Cooper further noted that from the news-papers it appeared that there would be a strike after241 NLRB No. 80414 MOUNTAINEER EXCAVATING CO., INC.December 6 because of the failure of the Union andBCOA to reach an agreement covering the BCOAmembers, that Respondent was not a member ofBCOA, that it was not obligated to sign any agree-ment entered into with BCOA, and that it was willingto negotiate with the Union for a new agreement be-tween it and the Union. Cooper went on to state:If there is a strike called December 6th, weunderstand that the health care insurance bene-fits under the present contract will be cut off forour miners and their families due to lack offunds. If this happens, it is our intention to pro-vide our men with a new life and health careinsurance policy. We also want to negotiate abetter pension plan for our men.We will be happy to answer any questions youmay have about our proposed insurance andpension benefits we would like to give our menand their families. We will be happy to negotiatewith you on these and other proposals at yourearliest convenience.During the evening of December 1, a previouslyscheduled dinner meeting of management and theemployees was held. Most of the employees attendedthe meeting. During the course of the meeting, copiesof Tom Cooper's speech were distributed to the em-ployees and, following his speech, Phil Cooper, Re-spondent's business manager and secretary, presentedthe proposed health and pension plan referred to byTom Cooper in his speech. According to the printedversion of the speech, Tom Cooper told the employ-ees:And the-worst part of it all, according to Ar-nold Miller and the UMW officials, it looks likeyour hospital card may not be any good after thestrike begins. From what I can read and hear,the union is saying that your health and welfarefund is almost bankrupt and they may not payany benefits at all during the strike. If the minerswalk out December 6th, medical benefits will becut off immediately.They say that pension payments could be cutfrom the first week in January.As you know, since the health and welfare andpension funds are financed and paid for by coalcompanies royality payments, if there is no coalbeing produced, there will be no royalties paidinto the funds during the strike. A long strike willcompletely bankrupt every UMW health andwelfare and pension fund for future benefits.For those miners who do not work during thestrike, the $100 weekly sickness and accidentbenefit could be lost to them. Under the law, thecoal operators are not required to continue pay-ing the insurance premiums for the $100 weeklysickness and accident benefit.We intend to keep paying this premium forevery man who continues to work for us duringthe strike.What about your hospital and doctor bills foryourself and your family? What are you going todo about it? Unless you have enough moneysaved to pay these bills, they may not give youany services at the clinics except for cash.We have thought a lot about this serious prob-lem for you and your family. We have contactedseveral insurance companies that provide goodhealth care benefits for employees and their fam-ilies.We have come up with what we consider to beone of the best health care insurance programs.The beauty of this plan is that the hospital bene-fits are guaranteed to you and your family whenyou need them during the strike.If your hospital and medical benefits are cutoff next Wednesday, we intend to cover all of ourmen who continue working under this new hos-pital insurance plan for Mountaineer.What will it cost you? Absolutely nothing.On December 5, 1977, Tom Cooper met with theemployees at the worksite and, since the contract wasdue to expire the next day and the UMW had calleda strike for December 6, he asked the employees for ashow of hands as to who would not work the nextday. None of the employees raised their hands, andCooper then told them their jobs would be available.During this same meeting, employee Baker handedCooper a petition signed by 10 of the 13 employees,stating that they wished to withdraw from the UMW.The parties stipulated that Baker began circulatingthe petition prior to December 1, 1977, and that therewas no evidence to show that Cooper knew of thepetition prior to his receiving it.On December 6, 1977, the UMW commenced itsnationwide strike against the BOCA, which was ulti-mately settled on March 27, 1978, when the UMWratified the new contract. On December 6, Respon-dent put into effect its new hospitalization and pen-sion plans. Approximately 2 weeks later, Cooper,without any consultation with the UMW, grantedemployees a week's vacation during the Christmasperiod.On January 3, 1978, District 28 filed a charge alleg-ing that since on or about December 6, 1977, Respon-dent interfered with, restrained, and coerced its em-ployees in violation of Section 8(a)(1) of the Act. OnJanuary 31, 1978, Marshall, president of District 28,wrote Respondent referring to Respondent's letter of415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 1, 1977, and to the unfair labor practicecharge filed herein, stating that the UMW is, and hasbeen, ready and willing to engage in good-faith nego-tiations with Respondent, and offered to begin nego-tiations with Respondent. There were no further com-munications between Respondent and representativesof the UMW and, on March 2, 1978, the instant com-plaint was issued by the Regional Director for Region5.B. Contentions of the PartiesThe General Counsel contends that Respondentunilaterally offered its employees substantial benefitswithout notice to or bargaining with the Union: thatRespondent raised no evidence of a good-faith doubtof the Union's majority status as of December 1,1977; that the Union's contract was still in effect as ofthat date; that Cooper's December I speech was di-rected toward discouraging its employees from par-ticipating in the impending strike; that it was an at-tempt by Respondent to undercut the Union'smajority status by offering a company health andpension plan at a time when the employees were fac-ing a possible loss of such coverage because of theimpending strike; that the offer of such benefits, cou-pled with Cooper's interrogation of the employees onDecember 5 with regard to their intentions about theimpending strike, was an attempt to bargain individ-ually with the employees; that such conduct inter-fered with the employees' Section 7 rights; and thatby such conduct Respondent violated Section 8(a)(l)and (5) of the Act.Respondent contends that its December I meetingwith the employees, where it discussed the potentialfailure of the Union's health and welfare plans, vio-lated neither Section 8(a)(1) nor 8(a)(5) of the Act;that it timely notified the Union what course it wouldtake in the event the Union's plans failed because of astrike; that it was incumbent upon the Union tothereafter indicate in some manner that it disap-proved thereof and desired to negotiate or bargainwith respect thereto; that the Union failed to requestbargaining subsequent to either of the Respondent'sletters to the Union; that, by failing to request bar-gaining on the substitute plans, the Union waived itsright to protest the institution of the plans; and thatthe facts of this case closely parallel those present inAAA Motor Lines, Inc.,' where the Board found thatthe employer did not violate the Act when it insti-tuted various employee benefit plans in substitutionfor the benefit plans that terminated with the expira-tion of the collective-bargaining agreement.1215 NLRB 793 (1974).C. The MeritsThe General Counsel argues that Respondent uni-laterally approached its employees and offered themsubstantial benefits without notice to or bargainingwith the Union at a time when the Union was thebargaining representative of the employees and theUnion's collective-bargaining agreement with the Re-spondent was still in effect; and that such conductwas nothing more than an attempt to bargain individ-ually with the employees in order to discourage theemployees from participating in the impending strikeand to cause the Union to lose its majority status.Based on the particular facts of this case, we agreethat Respondent's conduct violated both Section8(a)(1) and (5) of the Act.Under Section 8(d) of the Act, collective bargain-ing imposes on the parties the mutual obligation to"meet at reasonable times" and confer with regard toentering into a new collective-bargaining agreement.Where, as here, both parties desired to terminate theexisting agreement upon its expiration, it was incum-bent on both to take steps to meet at reasonable timesand confer on proposed changes. Notwithstandingthese mutual obligations, neither party, after the ini-tial exchange of letters, took any steps to put the bar-gaining process into motion. The UMW concentratedits entire efforts on the national negotiations going onwith the BCOA,2while Respondent did absolutelynothing until its letter of December 1. From thesebrief facts, it is clear that both parties failed to meettheir obligations under Section 8(d), but the failure ofone of the parties to meet its obligations does not, inand of itself, excuse the other party from complyingwith its statutory obligations.In AAA Motor Lines, Inc., supra, we recognized anemployer's right to take action to avoid the loss ofcertain employee benefits as a result of the expirationof the collective-bargaining agreement. The facts inthat case, however, amply demonstrate that the em-ployer, in the face of the union's avoidance and eva-sion, made diligent and earnest efforts over a periodof approximately 2-1/2 months to bargain with theunion with regard to the various contract proposals ithad earlier submitted to the union. The record therealso showed that the employer did not discuss its pro-posals with the employees until long after they hadbeen submitted to the union, and, then, institutedonly those programs which (I) had been submitted tothe union and (2) were or would normally have beenof immediate concern to the employees.In the instant case, the stipulation and exhibits2 We find no merit in Respondent's contention that the Union's bargainingtactic of securing a national agreement (with the BCOA) first constituted awaiver of its bargaining rights on behalf of Respondent's employees.416 MOUNTAINEER EXCAVATING CO., INC.clearly establish that Respondent intended to bypassthe Union. On November 1, 1977, Respondent ex-ecuted a money purchase pension plan and trustagreement with the First National Bank, but did not,at any time prior to December 6, 1977, notify theUnion of the execution of this plan or submit thesame to the Union for its considerationIf Respondent had been desirous of (1) enteringinto negotiations with the UMW, it needed only todirect timely communications to the Union specifi-cally requesting negotiating sessions or (2) makingparticular proposals to the Union, its obligation wasto submit these proposals timely to the Union. It didneither. Rather, Respondent played a "waiting game"until the bargaining at the national level reached acrisis stage, and then sent the December 1 letter to theUnion requesting negotiations and, on that very sameevening, met with the employees, predicted dire eco-nomic circumstances, and offered them substantialeconomic benefits designed to induce them to aban-don their Union and bargain directly with Respon-dent. Respondent obviously timed the December 1letter so as to preclude any possibility of the Unionconsulting with the employees, or any real or mean-ingful consideration by the Union of Respondent'sstated intent to institute certain benefits as of Decem-ber 6. In addition, notwithstanding the fact that Re-spondent contracted for the pension plan a monthearlier, it concealed this fact by stating in the letterthat it wanted "to negotiate a better pension plan forour men." On December 5, Respondent again unilat-erally offered its employees substantial economicbenefits when it inquired of the employees as towhether any of them were going to strike the next dayand advised them, without disavowing its intentionsas expressed at the December I meeting of puttinginto effect different terms and conditions of employ-ment, that their jobs would be available. Having pre-cluded any meaningful response by the Union by vir-tue of the timing of its actions, Respondent then tookthe final step on December 6 by unilaterally puttinginto effect both the hospitalization plan and the pen-sion plan.These facts abundantly demonstrate that Respon-dent's contention that it fulfilled its bargaining obli-gations under Section 8(d) of the Act, and that theburden shifted to the Union to take action, is clearlywithout merit. The facts amply demonstrate that Re-spondent's conduct was timed and designed to dealdirectly with the employees and to avoid bargainingwith the Union. It is equally clear that Respondent'sreliance on our decision in AAA Motor Lines, Inc.,IThe stipulation and exhibits do not indicate when Respondent finalizedthe agreements for the hospitalization insurance and the sickness and acci-dent insurance, but, since these programs were discussed in detail at theDecember 1 meeting, we assume that Respondent had also finalized theseprograms prior to December I.supra, is misplaced. There, the employer made timely,diligent, and earnest efforts to negotiate with theunion, and implemented only those programs whichhad both been submitted to the union and encom-passed areas of immediate concern to its employees.The employer specifically refrained from institutingits proposed pension plan, leaving it for future nego-tiations with the union. Respondent offers no expla-nation as to why it was necessary to implement imme-diately a substitute pension plan for employees, all ofwhom had been in Respondent's employ for less than6 months as of December 6, 1977. Finally, in AAAMotor Lines the employer's attempt to negotiate withthe union prior to submitting its proposals to the em-ployees negated any claim that it was attempting tobypass the union and bargain directly with its em-ployees in an attempt to induce them to abandontheir union.D. ConclusionsWe conclude that, by unilaterally offering its em-ployees on December 1 and 5, 1977, substantial eco-nomic benefits designed to induce them to abandontheir Union and bargain directly with Respondent,Respondent interfered with its employees' Section 7rights in violation of Section 8(a)(1) of the Act. Wefurther conclude that, by unilaterally implementingthese programs on December 6, and by unilaterallychanging the employees' vacation schedule in Decem-ber 1977, in both instances without having first timelynotified the Union of its proposed actions and offer-ing to bargain with the Union with regard to thesematters, Respondent failed to bargain in good faith inviolation of Section 8(a)(5) of the Act.4IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with the operations of the Em-ployer, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead, and have led, to labordisputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact,conclusions, and the entire record, we make the fol-lowing:4 In view of our finding herein that Respondent violated Sec. 8(aX) ) of theAct by its conduct on December I and 5, 1977, ve find and conclude that theemployees' petition of December 5, 1977, indicating that they no longerwished to be represented by the UMWA, t he ithout any force or effect.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWORDER1. Mountaineer Excavating Co., Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. United Mine Workers of America (InternationalUnion) District 28, is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the Act.3. All of Respondent's employees employed in aunit as described in the collective-bargaining agree-ment between the parties known as the National Bi-tuminous Coal Agreement of 1974, effective Decem-ber 6, 1974, to December 6, 1977, constitute a unitappropriate for collective bargaining pursuant to Sec-tion 9(b) of the Act.4. By unilaterally offering its employees on De-cember 1 and 5, 1977, substantial economic benefitsdesigned to induce them to abandon their Union andbargain directly with Respondent, Respondent inter-fered with its employees' Section 7 rights in violationof Section 8(a)(1) of the Act.5. By unilaterally implementing various economicbenefits on December 6, 1977, without having firsttimely notified the employees' collective-bargainingrepresentative of its intent to put those benefits intoeffect and offering to bargain with the said represent-ative with regard to said benefits, Respondent failedto bargain in good faith in violation of Section 8(a)(5)of the Act.6. By unilaterally changing the employees' vaca-tion schedule by granting a -week vacation in De-cember 1977, without having first timely notified theemployees' collective-bargaining representative of itsintent to change the vacation schedule and offering tobargain with the said representative with regard tothis change, Respondent failed to bargain in goodfaith in violation of Section 8(a)(5) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYThe Respondent, Mountaineer Excavating Co.,Inc., Big Stone Gap, Virginia, its officers, agents, suc-cessors, and assigns, shall:I. Cease and desist from:(a) Unilaterally offering its employees substantialeconomic benefits designed to induce them to aban-don their collective-bargaining representative andbargain directly with Respondent.(b) Refusing to bargain collectively concerningrates of pay, wages, and other terms and conditions ofemployment with United Mine Workers of America(International Union), District 28, as the exclusiverepresentative of its employees in the appropriate unitwhich is described in the collective-bargaining agree-ment between the parties known as the National Bi-tuminous Coal Agreement of 1974, effective Decem-ber 6, 1974, to December 6, 1977.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the above-referred-to appropriateunit with respect to rates of pay, wages, hours, andother terms and conditions of employment.(b) Post at its Big Stone Gap, Virginia, facility cop-ies of the attached notice marked "Appendix."6Cop-ies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60-consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.Having found that Respondent engaged in, and isengaging in, certain unfair labor practices, we shallorder that it cease and desist therefrom5and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.5 Nothing contained in our Order herein shall be construed as authorizingor requiring Respondent to withdraw or eliminate any benefits or otherchanges in the terms and conditions of employment presently enjoyed byRespondent's employees.6 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"418 MOUNTAINEER EXCAVATING CO., INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILl. NOT unilaterally offer our employeessubstantial economic benefits designed to inducethem to abandon their collective-bargaining rep-resentative and bargain directly with us.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withUnited Mine Workers of America (InternationalUnion), District 28, as the exclusive representa-tive of the employees in the appropriate bargain-ing unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitwhich is described in the collective-bargainingagreement between the parties known as the Na-tional Bituminous Coal Agreement of 1974, ef-fective December 6, 1974, to December 6, 1977,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and,if an understanding is reached, embody such un-derstanding in a signed agreement.MOUNTAINEER EXCAVATING Co.. INC(.419